Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
1.	Claim 1 is objected to because of the following informalities:  
The limitation of “wherein the first gas and the second gas are gases which cannot be oxidized” in the last line of claim 1 should be corrected to “wherein the first gas and the second gas are non-oxidizing gases”.  
An appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “in step B” in claims 2, 4 and 6 lacks an antecedent basis in claim 1 from which claims 2, 4 and 6 depend respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathisen et al. (US Pub. 2019/0001437 A1).
	With respect to claims 1-7, Mathisen et al. (‘437 A1) discloses an additive manufacturing method comprising laying a layer of metal powder in a chamber filled with an inert gas including argon; projecting a laser with one single power on the layer along a predetermined path to melt and sinter the metal powder in a projected area; and applying a cooling gas including argon at a predetermined temperature and a predetermined angle on a surface of the metal powder in the projected area at a predetermined flow rate to prevent the metal powder in the projected area from moving due to the application of the cooling gas and to cool the metal powder being projected at a predetermined cooling level wherein the cooling level of the metal powder being projected is changed by changing the flow rate, thereby changing a sintering power of the metal powder; the predetermined angle and temperature are variable; the cooling gas is ejected from a plurality of nozzles each having a orifice with a combined width greater than that of the projected area; and the inert gas and the cooling gas are identical (abstract, Figs. 1, 2 and 7, paragraphs [0016], [0020], [0027], [0033], [0043], [0065]-[0069], [0090], [0127], [0145] and [0147]).

Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

6/2/2022